       Case 6:17-cv-06176-FPG-MWP Document 73 Filed 04/15/21 Page 1 of 2




Paul A. Sanders
Partner

                                                               April 15, 2021

VIA CM/ECF
Hon. Marian W. Payson
U.S. Magistrate Court Judge
Western District of New York
100 State St.
Rochester, NY 14614

         Re:       Silvon S. Simmons v. Joseph M. Ferrigno, II, et al.
                   WDNY Civil No.: 17-cv-6176-MAT
                   Our File No.: 3095688

Dear Judge Payson:

      My firm represents defendants ShotSpotter, Inc., SST, Inc., and Paul C. Greene (the
“ShotSpotter defendants”), in the above-referenced matter.

        We are in receipt of Plaintiff’s Third Motion to Compel Discovery and for Sanctions filed
by Plaintiff Silvon S. Simmons on March 17, 2021 (Dkt. 69). Plaintiff’s motion is solely directed
against the City of Rochester defendants1 and seeks (among other relief) a 60 day extension of the
Scheduling Order. Once again, Plaintiff did not meet and confer with the ShotSpotter defendants
regarding an extension of the Scheduling Order.

        In view of the prior extensions of Scheduling Order, the ShotSpotter defendants oppose
Plaintiff’s motion and respectfully ask the Court not to grant further extensions. The ShotSpotter
defendants have complied with the existing schedule and diligently and proactively coordinated
with the other parties to complete fact discovery.

         If the Court is inclined to issue a Fourth Amended Scheduling Order, we respectfully
request that it extend the deadlines no more than 30 days. If the Court is inclined to grant a longer
extension due to discovery relating to the City of Rochester defendants, we respectfully request
that it bifurcate discovery as to Plaintiff’s claims against the ShotSpotter defendants and limit any
extension as to the discovery between Plaintiff and the ShotSpotter defendants to no more than 30
days. The Scheduling Order has already been extended multiple times and the ShotSpotter
defendants are eager to promptly complete discovery and wish to avoid further delays in bringing
this case to resolution.



1
 Joseph M. Ferrigno, II, Samuel Giancursio, Mark Wiater, Christopher Muscato, Robert Wetzel, Michael L.
Ciminelli, and City of Rochester
             2000 Five Star Bank Plaza – 100 Chestnut Street – Rochester, New York 14604 barclaydamon.com
                          psanders@barclaydamon.com Direct: 585.295.4426 Fax: 585.295.8422
22502120.1
       Case 6:17-cv-06176-FPG-MWP Document 73 Filed 04/15/21 Page 2 of 2



Hon. Marian W. Payson
April 15, 2021
Page 2


         Thank you for Your Honor’s consideration of this request.

                                                    Respectfully submitted,




                                                    Paul A. Sanders
PAS:np

cc:      Charles F. Burkwit, Esq. (via CM/ECF)
         John M. Campolieto, Esq. (via CM/ECF)
         Jordan T. Jones, Esq. (via CM/ECF)
         Benjamin M. Kleinman, Esq. (via CM/ECF)




22502120.1
